Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Fill in this information to identify the case:

 

|Debtorname _Sagg Main INV LLC _

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (ifknown) 20-70026
(J Check if this is an

amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors is

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

a Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule _
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

OOOS SB Bees

| declare under penalty of perjury that the foregoing is true and correct.

Executedon January 2, 2020 X Is! Benjamin Ringel
Signature of individual signing on behalf of debtor

Benjamin Ringel
Printed name

Manager
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

 

Fill in this information to identify the case:

Debtorname Sagg Main INV LLC
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known) 20-70026
O Check if this is an
amended filing

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

 

Summary of Assets

 

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from Schedule A/B.......ccccccccccccsscsssensesscsesacssecseesessensssaesecssssnessscsesensseesaesescassnecersaesateatesseantessenssateasents $ 0.00

1b. Total personal property:
Copy line 91A from Schedule A/B...scsesssesrvescervsseartvnsnsetesecysasecyayeeacennnesonvne $ _17,000,000.00

1c. Total of all property:
Copy line 92 from SChedUle A/B....cccccccccccscsecsssssscccscsescsssescsesesevssesssassesnenrnusrsuaereuaeuadcansvasnenraneeererananenaeanness $ 17,000,000.00

GERES Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Sche ule D.....cescecseussestessearessene $ 12,000,000.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F.............. : : $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...,.-.sccnccacerisseestessecsneresepenntent +$ 0.00

4. Total liabilities 20.00.0000. wee rr SEO reese rec ev v swe vss evens SEES Te vees ones STEERS
Lines 2 + 3a + 3b $ 12,000,000.00

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

 

Fill in this information to identify the case:

Debtorname Sagg Main INV LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

| Case number (if known) 20-70026
OO Check if this is an
amended filing

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/45

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

 

No. Goto Part 2.

DO Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

No. Goto Part 3.
0 Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

HE No. Go to Part 4,
D Yes Fill in the information below.

investments
13. Does the debtor own any investments?

 

ONo. Go to Part 5.
B Yes Fill in the information below.

 

Valuation method used Current value of
for current value debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
partnership, or joint venture
Name of entity: % of ownership
15.1. Membership Interest in 219 Sagg Main LLC 99 % $17,000,000.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyrighl (c) 1996-2019 Best Case, LLC - www.bestcase com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor Sagg Main INV LLC Case number (ifknown) 20-70026 _ —_
Name - :
16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:
17. Total of Part 4. $17,000,000.00

Add lines 14 through 16. Copy the total to line 83. le 1

Part 5: Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

No. Goto Part 6.
O Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

HI No. Go to Part 7.
OD Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

No. Go to Part 8.
CO Yes Fill in the information below.

Machinery, equipment, and vehicles
46, Does the debtor own or lease any machinery, equipment, or vehicles?

 

H No. Goto Part 9.
OD Yes Fill in the information below

Real property
54. Does the debtor own or lease any real property?

 

@ No. Goto Part 10.
CD Yes Fill in the information below.

Part 10: Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

H No. Goto Part 11.
O Yes Fill in the information below.

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

 

OINo. Go to Part 12.
@ Yes Fill in the information below.

Current value of
debtor's interest

71. Notes receivable.
Description (include name of obligor)

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com Besl Case Bankruptcy
Debtor

72.

Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Sagg Main INV LLC - Case number (ifknown) 20-70028

Name

Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74, Causes of action against third parties (whether or not a lawsuit
has been filed)

75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
Fraud, Lender liability claim against Atalaya Asset
Income Fund I LP — Unknown
Nature of claim
Amount requested $0.00

76 Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets,
country club membership

78 Total of Part 11. $0.00
Add lines 71 through 77. Copy the total to line 90. a :

79 Has any of the property listed in Part 11 been appraised by a professional within the last year?
HNo
O Yes

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor Sagg Main INV LLC

Name

a] Summary

In Part 12 copy all of the totals from the earlier parts of the form
Type of property

80. Cash, cash equivalents, and financial assets.

Case number (if known) 20-70026

Current value of
personal propery

 

 

 

Current value of real
property

Copy line 5, Part 1 $0.00
81. Deposits and prepayments. Copy fine 9, Part 2. $0.00
82. Accounts receivable. Copy line 12, Part 3. $0.00
83. Investments. Copy line 17, Part 4. $17,000,000.00
84. Inventory. Copy line 23, Part 5. $0.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles. 0.00
Copy line 43, Part 7. $0.
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $0.00
88. Real property. Copy line 56, Part 9..... 5 >
89. Intangibles and intellectual property. Copy line 66, Part 10. $0.00
90. All other assets. Copy line 78, Part 11. + $0.00
91. Total. Add lines 80 through 90 for each column $17,000,000.00 + 91b.
92. Total of all property on Schedule A/B. Add lines 91a+91b=92
Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

$0.00 |

 

$0.00

 

 

 

 

$17,000,000.00

 

 

page 4
Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Fill in this information to identify the case:

 

| Debtor name Sagg Main INV LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (ifknown) 20-70026
| OO Check if this is an

amended filing

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
0 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

@ Yes. Fill in all of the information below.
GEREEEE List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

claim, list the creditor separately for each claim Amount of claim Value of collateral
that supports this

Do not deduct the value claim

 

 

Column A = Column B

 

 

 

of collateral
2.1 | Atalaya Asset Income Fund _ Describe debtor's property that is subject to a lien ___$12,000,000.00 $0.00

Creditor's Name
11 LLP
clo Rosenberg & Estis, P.
733 Third Avenue
New York, NY 10017
Creditor's mailing address Describe the lien

Judgment

Is the creditor an insider or related party?

B no
Creditor's email address, if known O Yes

Is anyone else liable on this claim?
Date debt was incurred Mino

O Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Bi no O contingent
OI Yes. Specify each creditor, D) untiquidated
including this creditor and its relative a Disputed
priority

| $12,000,000.
3, Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. 00

List Others to Be Notified for a Debt Already Listed in Part 1 —

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

 

 

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

 

Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
—— ——— this entity
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Besl| Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Fill in this information to identify the case:

 

Debtorname Sagg Main INV LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (ifknown) 20-70026
a OO Check if this is an
amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

(ERS List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
§ No. Go to Part 2

0 Yes. Go to line 2.

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
. out and attach the Additional Page of Part 2.
3.1 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply.
O Contingent
D unliquidated

Date or dates debt was incurred oO Disputed

Last 4 digits of account number . :
—_ Basis for the claim:

Is the claim subject to offset? Ono O yes

GEESE List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address On which line in Partt or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
Total of claim amounts

 

 

5a. Total claims from Part 1 5a. $ 0.00
5b. Total claims from Part 2 Sb. + $ 0.00
5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 5c. Pe __ 0.00
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com 25779 Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

 

Fill in this information to identify the case:

Debtorname SaggMainINVLLC _

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known) 20-70026
— OO Check if this is an
amended filing

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
C1 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

H Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Operating Agreement

lease is for and the nature of
the debtor's interest

State the term remaining

List the contract number’of any 219 Sagg Main LLC
government contract

2.2. State what the contract or Operating Agreement
lease is for and the nature of | for Debtor
the debtor's interest

State the term remaining

List the contract number of any Yael Ringel
government contract

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3_ Filed 01/02/20

 

Fill in this information to identify the case:

Sagg MainINVLLC

Debtor name

United States Bankruptcy Court for the:

 

EASTERN DISTRICT OF NEW YORK

 

Case number (if known) 20-70026

 

Official Form 206H
Schedule H: Your Codebtors

Entered 01/02/20 18:28:21

OO Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

0 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1: Codebtor

Column 2; Creditor

 

 

 

 

Name Mailing Address Name Check all schedules
that apply:
2.1. 219 Sagg Main Atalaya Asset Inc. OD
LLC Fund OD E/F
OG
2.2 BCR Realty Atalaya Asset Inc. OD
Investments II Fund 0 E/F
OG
2.3. Benjamin Ringel Atalaya Asset Inc. OD
Fund 0 E/F
OG
2.4 Yael Ringel Atalaya Asset Inc. OD
Fund 0D E/F
OG
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

 

Fill in this information to identify the case:

Debtorname Sagg Main INV LLC

 

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (ifknown) 20-70026

 

OO Check if this is an
amended filing

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 

ae Income

 

1. Gross revenue from business

I None.
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and

exclusions)

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

B None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

@ None.

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor SaggMainINVLLC —s——— ; Case number (ifknown) 20-70026 ee
I None
Creditor's name and address Describe of the Property Date Value of property
6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

@ None

Creditor's name and address Description of the action creditor took Date action was Amount
taken

GEE sae Legal Actions or Assignments ee

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

 

C1 None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. Atalaya Asset Income Fund II Foreclosure Supreme Court, Suffolk O Pending
LP v. 219 Sagg Main LLC, Et Action County Hl Onappeal
Al. O Concluded
609491/2015

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Hf None

Certain Gifts and Charitable Contributions

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

@ None

Recipient's name and address Description of the gifts or contributions Dates given Value

TEE Certain Losses __

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

 

@ None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, tist the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets — Real and Personal Property).

(Gt Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

Official Form 207 Statement of Financial Affairs for Non-Indlviduals Filing for Bankruptcy page 2

 

Software Copyrighl (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor _Sagg Main INV LLC Case number (ifknown) 20-70026

 

 

C1 None.

Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Davidoff Hutcher & Citron
LLP

605 Third Avenue
New York,NY 10158) ; 1/2/2020 $25,000.00

 

Email or website address

 

Who made the payment, if not debtor?
Yael Ringel

 

11.2. Davidoff Hutcher & Citron
LLP
605 Third Avenue
New York, NY 10158 1/2/2020 $10,000.00

 

 

Email or website address

 

Who made the payment, if not debtor?
Sunset Hill Oakridge Plaza LLC

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers aiready listed on this statement.

IB None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Ml None,
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

Previous Locations

14, Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

H Does not apply

Address Dates of occupancy
From-To

[Glace Health Care Bankruptcies

 

 

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or

Official Form 207 Statement of Financial Affalrs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor Sagg Main INVLLC | Case number (ifknown) 20-70026

 

- providing any surgical, psychiatric, drug treatment, or obstetric care?

HM No. Goto Part 9.
CD sYes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services If debtor provides meals
the debtor provides and housing, number of
patients in debtor's care

(GENE Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

BM No.
C1 Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

No. Go to Part 10.
0 Yes. Does the debtor serve as plan administrator?

(Gea Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor's benefit, closed, sold,

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,

cooperatives, associations, and other financial institutions.

Mi None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case.

None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtor does business.

Hl None

Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

aii Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do

not list leased or rented property.
B None
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor Sagg Main INV LLC _ Case number (if known) 20-70026

 

 

(GEQEPae Details About Environment Information
For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No.

DO Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

@ No.

DC sYes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

@ No.

O Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

lesen Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

@ None

Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

B None

Name and address Date of service
From-To

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

@ None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
Official Form 207 Statement of Financial Affairs for Non-Indlviduals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

 

 

Debtor Sagg Main INV LLC — Case number (ifknown) 20-70026
@ None
Name and address If any books of account and records are

unavailable, explain why

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

i None

Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

H No

O Yes. Give the details about the two most recent inventories.
Name of the person who supenised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each Inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

 

Name Address Position and nature of any % of interest, if
interest any

Benjamin Ringel Manager

Name Address Position and nature of any % of interest, if
interest any

Yael Ringel Majority Member 70%

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

HM No
O Yes. Identify below,

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

M@ No
O Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

HH No
O Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

Debtor Sagg Main INV LLC Case number (ifknown) 20-70026

 

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

HM No
O Yes. Identify below.

Name of the pension fund Employer Identification number of the parent
corporation

Uae Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon January 2, 2020

!si Benjamin Ringel Benjamin Ringel
Signature of individual signing on behalf of the debtor Printed name

 

Position or relationship to debtor Manager

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
No
O Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 8-20-70026-reg Doc3 Filed 01/02/20 Entered 01/02/20 18:28:21

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of New York

Inre _Sagg Main INV LLC Case No. _20-70026
Debtor(s) Chapter 11

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P, 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept enn 9» — __35,000,00_
Prior to the filing of this statementI have received $  ——s35,000.00_
Balance Due enna nenenenneininwennneiiinnanmmen 8 0.00.

2. $1,717.00 __ of the filing fee has been paid.

 

3. | The source of the compensation paid to me was:

O Debtor Other (specify): Yael Ringel and Sunset Hill Oakridge Plaza, LLC
4, The source of compensation to be paid to me is:
BH Debtor C) Other (specify):
5. I | have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

OO) I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needed]

Roop

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtor(s) in any dischargability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding or contested matter.

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

 

January 2, 2020 /si Robert L. Rattet
Date Robert L. Rattet
Signature of Attorney
Davidoff Hutcher & Citron LLP
605 Third Avenue
34th Floor
New York, NY 10158
212 557 7200 Fax: 212 286 1884
rlr@dhclegal.com
Name of law firm

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
